EXHIBIT 32 INTERNET PATENTS CORPORATION CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the Quarterly Report of Internet Patents Corporation (the “Company”) on Form10-Q for the quarter ended March 31, 2013 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), each of the undersigned, hereby certify, pursuant to 18U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section13(a)of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. A signed original of this written statement required by Section906 has been provided to Internet Patents Corporation, and will be retained by Internet Patents Corporation and furnished to the Securities Exchange Commission or its staff upon request. /s/ HUSSEIN A. ENAN Hussein A. Enan Chairman of the Board and Chief Executive Officer Dated: May 6, 2013 /s/ STEVEN J. YASUDA Steven J. Yasuda Chief Financial Officer and Chief Accounting Officer Dated: May 6, 2013
